Citation Nr: 0303270	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-11 739A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment of, or reimbursement by, the 
Department of Veterans Affairs (VA) for unauthorized medical 
expenses for services provided at the Yuma Regional Medical 
Center on February 3, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the VA 
Medical Center (VAMC) in Tucson, Arizona.  Later, the case 
was transferred to the Portland, Oregon, VA Regional Office 
(RO).

In June 2001, the Board remanded the case to the RO for 
additional development as the issue on appeal was 
"inextricably intertwined" with the veteran's unresolved 
claim for a total rating based upon individual 
unemployability (TDIU).  The United States Court of Appeals 
for Veterans Claims (Court) has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
should be identified and fully developed prior to appellate 
review of the certified issue.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The Board also noted that a remand was 
required for compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000),  now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
Supp. 2002).

In a November 2002 rating decision, the RO denied entitlement 
to TDIU and to a rating in excess of 40 percent for the 
veteran's service-connected cervical spine disorder (cervical 
spine fracture and fusion with musculoskeletal reaction and 
traumatic arthritis).  Since the RO denied entitlement to 
TDIU, the reimbursement claim on appeal did not require 
further action by the VAMC in Tucson, Arizona.  The case now 
is before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran received private medical services rendered in 
connection with an emergency room visit on February 3, 1999 
at the Yuma Regional Medical Center for stomach and low back 
pain.

2.  Payment or reimbursement of the cost of private medical 
care provided by the Yuma Regional Medical Center on February 
3, 1999 were not authorized.

3.  The unauthorized medical services provided on February 3, 
1999 were not for an adjudicated service-connected 
disability, or for a nonservice-connected disability 
associated with and held to have been aggravating an 
adjudicated service-connected disability.

4.  The veteran was service connected for residuals of a 
fracture of the cervical spine and fusion with 
musculoskeletal reaction and traumatic arthritis, rated as 40 
percent disabling, and acne, rated as noncompensable.

5.  The veteran was not rated totally and permanently 
disabled due to his service-connected disabilities, nor was 
he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement of, or payment for, private 
medical services rendered in connection with an emergency 
room visit on February 3, 1999 at the Yuma Regional Medical 
Center have not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 
1728, 5102, 5103, and 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Initially, the Board observes that the VCAA's duty to assist 
and notification requirements have been satisfied.  In an 
April 1999 statement of the case and a November 2002 
supplemental statement of the case, the VA notified the 
veteran and his representative of the evidence needed to 
substantiate his claim for reimbursement of private medical 
expenses, as well as the governing law and regulations, and 
the reasons for denying his claim.  In a November 2001 
letter, VA informed the veteran of the provisions of the VCAA 
and gave him an opportunity to furnish any additional 
evidence in support of his claim.  He submitted a response in 
December 2001.  In addition, the RO has associated copies of 
medical records for the veteran's February 1999 private 
emergency room visit, contemporaneous VA treatment records, 
the veteran's original claim for reimbursement, and an April 
1999 VA medical opinion noting that the private medical 
treatment was not rendered for service-connected disabilities 
or adjunct service-connected disorders.

The Board also notes that, on November 30, 1999, the 
President signed the Veterans Millennium Health Care and 
Benefits Act of 1999, Pub. L. No. 106-117, 113 Stat. 1545 
(1999).  Section 111 of Pub. L. 106-117 became effective 180 
days after the date of the enactment of the law.  Since the 
veteran's private medical expenses, for which he seeks 
reimbursement, were provided in February 1999, the provisions 
of the Veterans Millennium Health Care and Benefits Act are 
not applicable.  
38 U.S.C.A. § 5110(g) (West 1991).

In light of the above, the Board concludes that VA has 
complied with the VCAA and there is no indication that any 
further relevant notification or development could be 
undertaken that has not already been done.  Moreover, all of 
the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant another 
remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of the veteran's private medical care in February 
1999, he was service connected for residuals of a fracture of 
the cervical spine and fusion with musculoskeletal reaction 
and traumatic arthritis, rated as 40 percent disabling, and 
acne, rated as noncompensable.  

A VA nursing assessment from the Tucson VAMC dated January 
26, 1999 reveals that the veteran's wife had reported that he 
had been having low back pain and abdominal bloating since 
Friday evening.  That record reflects that the veteran had 
been diagnosed with a compression fracture of L2 in 
July/August 1998; that there had been no recent injury or 
exertional activity; and that there was no numbness or 
tingling even though pain radiated into the abdominal area.  
The veteran also complained of abdominal bloating, adding 
that he had had this problem before but not to this degree.  
He thought he might be constipated and had taken two enemas 
yesterday and he had had two soft bowel movements that 
morning without relief from the abdominal bloating.  The 
veteran also complained of some nausea and had tried to vomit 
yesterday but only phlegm came up.  He had eaten soup 
yesterday, which stayed down.  The veteran indicated that he 
had no fever or chills and had been taking Tylenol for pain, 
with little relief.  The VA nurse informed the veteran that 
the next available appoint in the Yuma VA clinic was not 
until Tuesday, February 2, 1999, but offered him an 
appointment at the Tucson VAMC for the next morning.  The 
veteran declined, indicating that he wanted to be seen that 
day.  The veteran did not have a phone number for recontact 
nor another provider in the area, so he indicated that he 
would drive to Tucson for evaluation.  Following an 
examination, the assessment was constipation secondary to 
age, medications, etc. and back pain with limited 
prescription choices.  The VA examiner instructed the veteran 
to go for follow-ups at Yuma.

Private medical records dated on February 3, 1999 reflect 
that the veteran received private emergency room service at 
the Yuma Regional Medical Center.  The veteran presented to 
the emergency room complaining of vomiting with some 
dizziness since 3:00 a.m.  He also reported abdominal and low 
back pain.  On examination, the veteran's neck was supple and 
nontender and no acne was noted.  His abdomen was soft and 
nontender with positive bowel sounds.  It was negative for 
palpable masses, hepatosplenomegaly, costovertebral angle 
tenderness, peritoneal signs or guarding.  The veteran was 
alert and oriented times four without focal deficits.  Chest 
X-ray revealed no acute disease.  An acute abdominal series 
was negative for free air or obstruction.  Because the 
veteran complained of increased back pain worse than usual 
without being secondary to injury or increased activity, a CT 
scan of the abdomen was done.  It was negative for aneurysm 
and showed no signs of obstruction.  Other organ systems did 
not show any abnormalities.  Cardiac studies indicated that 
the veteran's nausea and upper abdominal pain was not 
secondary to coronary ischemia.  He had no vomiting in the 
emergency department.  The impression was abdominal pain, 
gastroenteritis and L2 compression fracture. 

The veteran's claim for payment of, or reimbursement by, VA 
for unauthorized medical expenses for services provided at 
the Yuma Regional Medical Center on February 3, 1999, was 
received in April 1999.  

In an April 1999 decision, the VA Medical Center in Tucson, 
Arizona denied the veteran's claim for reimbursement.  

In an April 1999 opinion, a VA physician indicated that his 
review of the claim revealed that the veteran was not treated 
for a service-connected condition.  The VA physician did 
find, however, that a medical emergency had existed and that 
VA facilities were not feasibly available.

In a June 2001 remand, the Board found that the non-appeal 
issue of entitlement to TDIU was inextricably intertwined 
with the reimbursement claim on appeal.  

In a December 2001 response to the VCAA letter, the veteran 
stated that when he got sick he had people take him to the 
Yuma Proving Ground doctor; but indicated that they did not 
take emergency cases.  So they said that he had to either go 
to the emergency room at the Yuma Regional Medical Center or 
to the Tucson VAMC.  Since he had gone to the Tucson VAMC, 
but they "didn't do anything for [him] . . . [and he] still 
didn't feel good and a week later [he] got worse . . . [he 
h]ad some
people take him to the Yuma Regional Hospital at about 11:00 
a.m."  There he was given a bunch of tests and some pills to 
stop the vomiting and shaking, but he added that he still had 
no idea what was wrong.

In a November 2002 rating decision, the RO denied entitlement 
to TDIU.  The RO noted that the veteran's cervical spine 
disorder was rated at 40 percent, the maximum allowable, but 
that a VA orthopedic examination had been ordered to see if 
perhaps an extraschedular evaluation was warranted.  
Notification of the examination scheduled in January 2002 was 
not returned as undeliverable, but the veteran failed to 
report for the examination.  When an examination is scheduled 
in conjunction with a claim for increase (or TDIU), the claim 
shall be denied or adjudicated based on the evidence of 
record.  38 C.F.R. § 3.655 (2002).  As the veteran failed to 
report for the VA examination scheduled to evaluate his 
service-connected disabilities, the RO adjudicated the 
veteran's increased rating and TDIU claims based on the 
evidence of record.  As a result, the RO concluded that the 
veteran's service-connected disabilities, alone or together, 
were not productive of such overwhelming and incapacitating 
symptomatology so as to render him unable to engage in 
gainful employment.  The RO added that his nonservice-
connected low back disorder was quite problematic. 

In order for the veteran to receive payment or reimbursement 
of expenses for private medical care not previously 
authorized, the care must have been for an adjudicated 
service-connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, any disability 
where the veteran has a total disability permanent in nature 
resulting from service-connected disability, or any illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2002).



In this case, it is neither asserted nor shown that VA 
provided any authorization for private medical services 
provided to the veteran on February 3, 1999.  Further, on 
February 3, 1999 and now, the veteran had established 
service-connection for acne and a cervical spine disability.  
But, he did not have a total disability permanent in nature 
resulting from his service-connected disabilities nor was he 
treated for a nonservice-connected disability associated with 
and held to be aggravating a service-connected disability.  
Further, there is no evidence that the veteran was 
participating in a Chapter 31 rehabilitation program.  
Instead, all of the competent medical evidence reflects that 
the veteran's private medical care, on February 3, 1999, was 
related to nonservice-connected abdominal and low back pain.

Therefore, a preponderance of the evidence is against a 
finding that the veteran meets the first criteria for 
reimbursement or payment of unauthorized medical expenses 
under the provisions of 38 C.F.R. § 17.120.  Accordingly, it 
is irrelevant and unnecessary to determine whether a medical 
emergency existed or whether Federal facilities were feasibly 
available, since all three statutory requirements would have 
to be met before reimbursement could be authorized, see 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  Because the 
evidence reflects that the private medical care, on February 
3, 1999, was not authorized and the veteran does not meet all 
of the criteria for payment or reimbursement of unauthorized 
medical expenses incurred on February 3, 1999, a 
preponderance of the evidence is against the claim for 
payment or reimbursement of private medical expenses rendered 
in connection with emergency room care on February 3, 1999 at 
the Yuma Regional Medical Center.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Payment of, or reimbursement for, unauthorized medical 
expenses for services provided at the Yuma Regional Medical 
Center on February 3, 1999 is denied.



____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

